
	

113 SRES 488 ATS: Designating July 26, 2014, as “National Day of the American Cowboy”. 
U.S. Senate
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 488
		IN THE SENATE OF THE UNITED STATES
		
			June 26, 2014
			Mr. Enzi (for himself, Mr. Barrasso, Mr. Crapo, Ms. Heitkamp, Mr. Hoeven, Mr. Inhofe, Mr. Johanns, Mr. Johnson of South Dakota, Mr. Merkley, Mr. Risch, Mr. Tester, and Mr. Walsh) submitted the following resolution; which was referred to the Committee on the Judiciary
		
		July 17, 2014Committee discharged; considered and agreed toRESOLUTION
		Designating July 26, 2014, as National Day of the American Cowboy. 
	
	
		Whereas pioneering men and women, recognized as cowboys, helped to establish the American West;Whereas the cowboy embodies honesty, integrity, courage, compassion, respect, a strong work ethic,
			 and patriotism;Whereas the cowboy spirit exemplifies strength of character, sound family values, and good common
			 sense;Whereas the cowboy archetype transcends ethnicity, gender, geographic boundaries, and political
			 affiliations;Whereas the cowboy, who lives off the land and works to protect and enhance the environment, is an
			 excellent steward of the land and its creatures;Whereas cowboy traditions have been a part of American culture for generations;Whereas the cowboy continues to be an important part of the economy through the work of many
			 thousands of ranchers across the United States who contribute to the
			 economic well-being of every State;Whereas millions of fans watch professional and working ranch rodeo events annually, making rodeo
			 one of the most-watched sports in the United States;Whereas membership and participation in rodeo and other organizations that promote and encompass
			 the livelihood of cowboys span every generation and transcend race and
			 gender;Whereas the cowboy is a central figure in literature, film, and music and occupies a central place
			 in the public imagination;Whereas the cowboy is an American icon; andWhereas the ongoing contributions made by cowboys and cowgirls to their communities should be
			 recognized and encouraged: Now, therefore, be it
		
	
		That the Senate—
			(1)designates July 26, 2014, as National Day of the American Cowboy; and(2)encourages the people of the United States to observe the day with appropriate ceremonies and
			 activities.
			
